internal_revenue_service number release date index no department of the treasury washington dc person to contact telephone number refer reply to cc ita - plr-102370-03 date date in re legend h w dollar_figurex dollar_figurey dear you requested a private_letter_ruling on behalf of h in your letter of date concerning a proposed lump-sum payment to be made to w in satisfaction of all spousal support obligations of h ruling h may deduct the proposed lump-sum payment to w as alimony under sec_215 of the internal_revenue_code facts h and w executed a marriage settlement agreement msa in by which they divided their property and made provisions in case of divorce they separated in and were divorced in the divorce decree specifically approved the msa and merged and incorporated it by reference into the decree by the terms of the msa divorce provisions h is required to pay dollar_figurex spousal support to w each year in equal monthly installments these payments are defined by the msa as alimony which is deductible by h and includible in the income of w the msa specifies that all such obligations and payments by h shall terminate conclusively and forever upon the death of w h has paid alimony to w since the divorce plr-102370-03 the msa also provides that in lieu of paying the specified monthly alimony h at his sole discretion may elect to pay w dollar_figurey as a payment in lieu of spousal support upon this payment w’s right to alimony under the msa ceases analysis a taxpayer may deduct an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year under sec_215 the alimony or separate_maintenance payments must be includible in the gross_income of the recipient under sec_71 the term alimony_or_separate_maintenance_payment is defined by sec_71 as any payment in cash if-- a the payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate the payment as a payment which is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse we conclude that a lump-sum payment under the msa made in satisfaction of h’s alimony obligation qualifies as an alimony payment under sec_71 and thus is deductible under sec_215 a the payment will be made under the divorce decree that incorporated the terms of the msa by specific approval and reference the msa requires spousal support payments because under the msa the payment in lieu of spousal support is in complete satisfaction of h’s future obligation to pay alimony the lump-sum payment stands in the place of the alimony required by the divorce decree b the msa specifies that the payments shall be deductible by h as alimony and included in the income of w c you have represented that h and w are divorced live separately and do not file joint income_tax returns plr-102370-03 d the msa specifies that upon the death of w all obligations of h to pay spousal support terminate including any obligations to w’s estate h is not obligated to pay either monthly alimony or a lump sum to relieve his alimony obligation after the death of w child_support payments are excluded from the definition of alimony or separate_maintenance payments by sec_71 however the proposed lump-sum payment is not a child_support payment under the msa and is not contingent on events associated with any children in the divorce decree caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely thomas d moffitt branch chief office of associate chief_counsel income_tax accounting enclosures cc
